PD-1617-15                                                PD-1617-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 12/11/2015 2:21:16 PM
                                                                      Accepted 12/15/2015 1:15:27 PM
                                                                                       ABEL ACOSTA
                   IN THE COURT OF CRIMINAL APPEALS                                            CLERK
                     IN AND FOR THE STATE OF TEXAS

PIO HILARION JIMENEZ                   X
                                       X
VS.                                    X            CAUSE NO.
                                                          December 15, 2015
                                       X
THE STATE OF TEXAS                     X


          MOTION TO EXTEND TIME FOR FILING PETITION FOR
                     DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, Pio Hilarion Jimenez, Petitioner in the above styled and

numbered cause and requests an extension to file his Petition for Discretionary

Review. The petition was due on November 25, 2015. Counsel requests an

extension of 30 days to file the Petition. Petitioner does not read or speak English.

Petitioner did not understand the documents counsel sent him regarding the

disposition of his appeal and the time requirements attendant. Petitioner mailed

the documents to his family. Counsel was contacted by Petitioner’s family after

Thanksgiving. Petitioner only retained counsel to file the Petition for

Discretionary Review a few days ago. Counsel has not had a previous extension.

The Seventh Court of Appeals in Amarillo originally issued its Opinion on

September 29, 2015 in Case No. 07-13-00303. Counsel filed a Motion for

Rehearing on October 13, 2015. The Seventh Court of Appeals denied the Motion
for Rehearing on October 26, 2015. The Seventh Court of Appeals withdrew its

previous Opinion and issued a new Memorandum Opinion on October 26, 2015.

Counsel respectfully requests an extension of 30 days.


                                      Respectfully submitted by,

                                           /S/ Eric Coats
                                      Eric Coats
                                      Appellant’s Lawyer
                                      SBN: 00783845
                                      1716 S. Polk
                                      Amarillo, Texas 79102
                                      806-374-1333
                                      ecoatslaw@gmail.com




                       CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing motion was sent by e-mail to
State’s Counsel as indicated below at time of filing this document, December 10,
2015.


                                          /S/ Eric Coats


Randall County District Attorney            State Prosecuting Attorney
2309 Russell Long Blvd. Ste 120             P.O. Box 12405
Canyon, TS 79015                            Austin, TX 78711
clarkwl3@gmail.com                          information@spa.texas.gov